DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 05/10/2022.
Claims 2, 5, 7, 8, 11-26 have been cancelled. Claims 28 – 32 are newly added.
Claims 1, 3 – 4, 6, 9 – 10, 27 – 32 are currently pending.
Claims 1, 3 – 4, 6, 9, 27, 10, 28 – 32 are renumbered as 1 – 12 respectively.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3 – 4, 6, 9 – 10, 27 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 10, a method, system for managing customer data including the teaching of “receive a request for a process for data of processing targets, wherein the process requires accessing one or more tenants in the database; generate a first message for performing a first process on the data of processing targets corresponding to the received request in a case where the received request is a request from a terminal apparatus via a web server and the data of the processing targets corresponding to the received request is first data not to be batch processed, wherein one tenant in the database manages the data of processing targets, and wherein the first message is a message for performing that requires accessing the one tenant corresponding to one customer in the database; generate a second message for performing a second process on the data of processing targets corresponding to the received request in case where the received request is a request for a periodic totaling process from a scheduler and the data of the processing targets corresponding to the received request is second data to be batch processed, wherein each of a plurality of tenants in the database manages one piece of data of processing targets, and wherein the second message is a message for performing a second process that requires accessing the plurality of tenants each corresponding to a different one of a plurality of customers in the database; register the first message in the queue in a case where the first message is generated; and register the second message in the queue in a case where the second message is generated, wherein each message registered in the queue is obtained and executed by an execution system using at least one machine and the database, wherein, in a case where the first message is obtained, the first process that requires accessing the one tenant in the database is executed, and wherein, in a case where the second message is obtained, the second process that requires accessing the plurality of tenants in the database is executed”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161